Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00357-CV

                                   Tracey W. MURPHY,
                                         Appellant

                                              v.

                           Sylvia L. PETERSEN and Brennan Gill,
                                         Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 10-01-00010-CVK
                          Honorable Fred Shannon, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent for purposes of this appeal. TEX. R. APP. P. 20.1.

       SIGNED November 20, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice